*1398Appeal from an order of the Supreme Court, Steuben County (Joseph W. Latham, A.J.), dated March 28, 2014. The order, in essence, denied the motion of defendant Mary Morrison for leave to reargue a prior motion to dismiss.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Although defendant-appellant purports to appeal from an order denying a motion to dismiss, the record establishes that she is actually appealing from an order denying a motion for leave to reargue a prior motion to dismiss. It is well settled that no appeal lies from an order denying a motion for leave to reargue (see MidFirst Bank v Storto, 121 AD3d 1575, 1575 [2014]; Britt v Buffalo Mun. Hous. Auth., 115 AD3d 1252, 1252 [2014]).
Present — Smith, J.P., Peradotto, Lindley, Valentino and Whalen, JJ.